Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on February 25, 2021. Claims 13-15 were canceled and new claims 16-17 are added. Claims 1-12 and 16-17 are now pending in the application.
	
Priority
3.    Receipt is acknowledged of papers submitted (KR 10-2017-0026570, filed 02/28/2017 and KR 10-2017-0036945, filed 03/23/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 02/25/2021 are acknowledged.
With respect to the rejections of claims 1-12, under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s amendment/arguments (see REMARKS, pages 11-13) have been fully considered and are persuasive. Accordingly, the previous office action sent on 11/25/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-12 and 16-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The following is an examiner's statement of reasons for allowance: The Applicants’ amendment/arguments in the outstanding response filed 02/25/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed base station (claim 7) and method (claim 1) in the wireless mobile communication, comprising, among other limitations, a novel and unobvious limitation of “identifying a service type of a terminal ... ; determining a demodulation reference signal ‘DM-RS’ pattern based on the identified service type of the terminal from among a first DM-RS pattern and a second DM-RS pattern, the first DM-RS pattern being based on a first resource corresponding to the first antenna port, and the second DM-RS pattern being based on a second resource corresponding to the first antenna port and a second antenna port; and  ... based on the DM-RS pattern” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-3, 8-9 and 16-17.
The prior art of record also fails to fairly show or suggest the claimed terminal (claim 10) and method  (claim 4), comprising, among other limitations, the novel and unobvious limitations as “ ... ; determining a demodulation reference signal ‘DM-RS’ pattern based on the identified service type of the terminal; and receiving a downlink control channel and a DM-RS based on the DM-RS pattern, wherein the DM-RS pattern is determined based on the identified service type of the terminal from among a first DM-RS pattern and a second DM-RS pattern, the first DM-RS pattern being based on a first resource corresponding to the first antenna port, and the second DM-RS pattern being based on a second resource corresponding to the first antenna port and a second antenna port” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 5-6 and 11-12.

6. 	References U.S. 10,594,456; U.S. 10,834,718; U.S. 10,856,280 and U.S. 2021/0105110 are cited because they are put pertinent to improve the control reference signal in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 3, 2021